Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 1 of 11                     PageID #: 555




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

LINDA J. BOWLER,                                     )
                                                     )
       Plaintiff                                     )
                                                     )
v.                                                   )      2:20-cv-00132-GZS
                                                     )
ANDREW M. SAUL, Commissioner                         )
of Social Security,                                  )
                                                     )
       Defendant                                     )

                     REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for disability insurance benefits under Title II of the Social

Security Act, Defendant, the Social Security Administration Commissioner, found that

Plaintiff has severe impairments but retains the functional capacity to perform substantial

gainful activity. Defendant, therefore, denied Plaintiff’s request for disability benefits.

Plaintiff filed this action to obtain judicial review of Defendant’s final administrative

decision pursuant to 42 U.S.C. § 405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court vacate the administrative decision and remand for further

proceedings.

                              THE ADMINISTRATIVE FINDINGS

       The Commissioner’s final decision is the February 25, 2019, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 11-2. )1 The ALJ’s decision tracks


1
 Because the Appeals Council found no reason to review the ALJ’s decision (R. 1), Defendant’s final
decision is the ALJ’s decision.
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 2 of 11                PageID #: 556




the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. § 404.1520.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of left knee patellar tilt and mild medial joint space degeneration, status post

injection. (R. 17.) The ALJ further found that despite her impairments, Plaintiff has the

residual functional capacity (RFC) to perform a full range of medium work. (R. 22.)

       Based on the RFC finding, the ALJ concluded that Plaintiff can perform past

relevant work as a telephone representative and file clerk. (R. 24.) The ALJ determined,

therefore, that Plaintiff was not disabled from November 6, 2015, through the date of the

ALJ’s decision. (R. 25.)

                                  STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).



                                             2
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 3 of 11                PageID #: 557




                                        DISCUSSION

       Plaintiff argues that (1) the ALJ erroneously failed to find Plaintiff’s neurocognitive

disorder to be a severe impairment, (2) the ALJ’s RFC assessment is not supported by the

state agency experts upon whom the ALJ relied because the experts’ opinions are based on

an incomplete medical record, and (3) the ALJ was not qualified to conclude that the results

of Plaintiff’s neurocognitive evaluation did not warrant any functional limitations.

       A. Step 2 Assessment

       At step 2 of the sequential evaluation process, a social security disability claimant

must establish the alleged conditions are severe, but the burden is de minimis, and is

designed merely to screen out groundless claims. McDonald v. Sec’y of HHS, 795 F.2d

1118, 1123 – 24 (1st Cir. 1986). The ALJ may find that an impairment or combination of

impairments is not severe when the medical evidence “establishes only a slight abnormality

or combination of slight abnormalities which would have no more than a minimal effect

on an individual’s ability to work even if the individual’s age, education, or work

experience were specifically considered.” Id. at 1124 (quoting Social Security Ruling 85–

28). In other words, an impairment is severe if it has more than a minimal impact on the

claimant’s ability to perform basic work activities on a regular and continuing basis. Id.

       At step 2, medical evidence is required to support a finding of severe impairment.

20 C.F.R. § 404.1521. See also Social Security Ruling 96-3p (“Symptoms, such as pain,

fatigue, shortness of breath, weakness, or nervousness, will not be found to affect an

individual’s ability to do basic work activities unless the individual first establishes by

objective medical evidence (i.e., signs and laboratory findings) that he or she has a

                                              3
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 4 of 11                 PageID #: 558




medically determinable physical or mental impairment(s) and that the impairment(s) could

reasonably be expected to produce the alleged symptom(s).”) (citation omitted).             A

diagnosis, standing alone, does not establish that the diagnosed impairment would have

more than a minimal impact on the performance of work activity. Dowell v. Colvin, No.

2:13-cv-00246-JDL, 2014 WL 3784237, at *3 (D. Me. July 31, 2014). Moreover, even

severe impairments may be rendered non-severe through the ameliorative influence of

medication and other forms of treatment. Parsons v. Astrue, No. 1:08-cv-218-JAW, 2009

WL 166552, at *2 n.2, aff'd, 2009 WL 361193. In addition, an impairment must meet the

12-month durational requirement in order to be considered “severe.”             20 C.F.R, §

404.1509; Mulero v. Comm’r of Soc. Sec., 108 F. App’x 642, 644 (1st Cir. 2004) (to be

severe, impairment must satisfy durational requirement).

       Plaintiff contends the ALJ erred when he failed to find Plaintiff’s neurocognitive

disorder to be a severe impairment. The ALJ found that Plaintiff’s medically determinable

mental impairments of major depressive disorder and anxiety cause no more than mild

limitations in any of the four functional areas identified in the disability regulations at 20

C.F.R. Part 404, Subpart P, Appendix 1, and the ALJ did not specifically address Plaintiff’s

neurocognitive disorder. (R. 18, 20-21.) In support of his conclusion, the ALJ relied upon

the assessments of state agency psychologists, Thomas Knox, Ph.D. and David R. Houston,

Ph.D., which assessments he found to be persuasive and consistent with the overall record.

(R. 20.) Dr. Knox opined that as the result of her mental impairment, Plaintiff had mild

limitations in understanding and remembering information, interacting with others,

concentration, and adapting or managing oneself. (R. 62.) Dr. Knox determined that

                                              4
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 5 of 11                  PageID #: 559




Plaintiff’s claimed memory deficits were not consistent with examination findings and not

supported by the overall record. (Id.) Dr. Houston concurred with Dr. Knox’s assessment.

(R. 73-74.)

        The medical record reviewed by Drs. Knox and Houston included a consultative

psychological evaluation by Christopher Muncie, Psy.D. (R. 61, 72, 390-94.) Dr. Muncie

conducted informal cognitive assessments of Plaintiff which suggested at least average

verbal reasoning skills and grossly intact short-term auditory attention, concentration, and

working memory. (R. 392.) Dr. Muncie noted, however, that Plaintiff might “wish to

pursue neuropsychological testing to investigate her reports of cognitive complaints.” (R.

393.)

        The medical record reviewed by Drs. Knox and Houston did not include the March

2018 opinion of Plaintiff’s primary care physician, Timothy C. Baum, M.D. (R. 413-14.)

Dr. Baum opined that Plaintiff “cannot learn and remember new things and struggles with

multitasking,” and therefore “her ability to function in the work setting is impossible.” (R.

414.) Dr. Baum noted that Plaintiff’s cognitive status remained unchanged during an exam

in June 2018. (R. 417-18.) The ALJ found Dr. Baum’s opinion unpersuasive, concluding

that it was not supported by the normal mental status examinations and Plaintiff’s denial

of psychiatric symptoms in the medical record, Plaintiff’s failure to seek specialized mental

health evaluation or treatment, and Plaintiff’s report of intact activities of daily living. (R.

19, 326-56.)

        The record reviewed by the state agency psychologists also did not include the

results of clinical tests and the evaluation conducted by Carly Rodgers, Ph.D., over several

                                               5
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 6 of 11                        PageID #: 560




days in October 2018. (R. 446-54.) Dr. Rodgers administered an IQ test and Plaintiff

obtained a full-scale IQ score of 98, which is average.2 (R. 448.) Plaintiff also performed

within the average range on other tests of cognitive abilities and academic achievement.3

(R. 449-50.) Plaintiff’s overall memory was found not to be impaired. (R. 452.) On

individual tests within the Neuropsychological Assessment Battery – Memory Module

(NAB-Memory), however, several of Plaintiff’s scores fell within the below average,

mildly impaired, moderately impaired, or severely impaired ranges. (See R. 451-52.) Dr.

Rodgers noted that Plaintiff’s relatively higher performance on tasks that comprise Shape

Learning and Daily Living Memory as compared with her performance on List Learning

and Story Learning “indicat[es] that her non-verbal memory is stronger than her verbal

memory.” (R. 454.) “[T]aking into consideration information gained from the clinical

interview and current test results,” Dr. Rodgers diagnosed Plaintiff with an “Unspecified

Neurocognitive Disorder.” (Id.) The ALJ referenced the results of Dr. Rogers’s testing

and examination, noting Plaintiff’s average IQ score and the overall finding that Plaintiff’s

memory is not impaired, but he did not discuss Plaintiff’s performance on other tasks in

the NAB-Memory exam. (R. 19.)

       An ALJ can rely on the opinions of state agency experts even where records are

generated after and thus not considered as part of the experts’ review. See, e.g., Smith v.


2
 Dr. Rodgers administered the Wechsler Adult Intelligence Scale, Fourth Edition. (R. 448.) The test is
composed of several sub-tests. Plaintiff’s score on the Processing Speed scale was borderline/average,
whereas her scores on the other sub-tests were either average or average/high average. (Id.)
3
 Plaintiff took the Woodcock-Johnson III Tests of Cognitive Abilities and Academic Achievement. (R.
449-50.) All her scores within the sub-tests of these assessments were within the average ranges. (Id.)

                                                  6
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 7 of 11                PageID #: 561




Berryhill, No. 1:16-cv-00567-JHR, 2018 WL 1474528, at *6 (D. Me. Mar. 26, 2018). In

some cases, however, the subsequent records include findings that generate questions as to

whether an ALJ can supportably rely on the opinions of experts who have not considered

the records. Here, Dr. Muncie, whom the ALJ found to be persuasive, specifically noted

that Plaintiff might want to consider neuropsychological testing to assess Plaintiff’s

cognitive complaints. Dr. Rogers conducted the tests and concluded that Plaintiff suffered

from an “Unspecified Neurocognitive Disorder.” The test results, including results that

revealed that Plaintiff’s “memory was found to be below average, mildly impaired,

moderately [impaired], and severely impaired on tasks that comprise List Learning; mildly

and moderately impaired on two tasks of Shape Learning; below average on several tasks

that comprise Story Learning; and below average on one task that comprises Daily Living

Memory,” were not available to Drs. Knox and Houston at the time of their assessments.

(R. 453-54.) Nevertheless, the ALJ, without an expert assessment, did not discuss Dr.

Rogers’ diagnosis and determined that the test results did not support a severe impairment

finding. (R. 19-20.)

       As discussed above, Plaintiff’s burden to establish a severe impairment is de

minimis. Given that Plaintiff was diagnosed with a neurocognitive disorder, a diagnosis

based on testing that revealed mild, moderate, and severe impairment in the performance

of certain tasks, and given that the experts upon whom the ALJ relies to support his

conclusion that Plaintiff’s “medically determinable mental impairments” are not severe did

not consider the test results and opinion of Dr. Rogers, the ALJ’s determination that the

condition is not severe is not supportable. (R. 21.) That is, where the experts’ opinions are

                                             7
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 8 of 11              PageID #: 562




based on a “significantly incomplete record,” the ALJ’s reliance upon those opinions is not

supportable. Alacantara v. Astrue, 257 Fed. Appx. 333, 334 (1st Cir. 2007).

       Remand, however, is only appropriate when the claimant can demonstrate that an

omitted impairment imposes an additional restriction beyond those recognized in the

Commissioner’s RFC finding, and that the additional restriction is material to the ALJ’s

“not disabled” finding at step 4 or step 5. Socobasin v. Astrue, 882 F. Supp. 2d 137, 142

(D. Me. 2012) (citing Bolduc v. Astrue, No. 09–CV–220–B–W, 2010 WL 276280, at *4 n.

3 (D. Me. Jan. 19, 2010) (“[A]n error at Step 2 is uniformly considered harmless, and thus

not to require remand, unless the plaintiff can demonstrate how the error would necessarily

change the outcome of the plaintiff’s claim.”)). The issue is thus whether the ALJ’s RFC

determination is supportable.

       B. RFC Assessment

       The ALJ determined that Plaintiff could perform the full range of medium work.

The ALJ did not impose any mental limitations. Plaintiff maintains the ALJ did not have

the expertise to assess the test results.

       In general, an ALJ may not substitute his or her judgment for that of an expert, nor

translate raw medical data into an RFC assessment. See, e.g., Nguyen, 172 F.3d at 35;

Manso-Pizzaro, 67 F.3d at 16. An ALJ, however, “ʻwill not defer or give any specific

evidentiary weight, including controlling weight, to any medical opinion(s)[.]’” Ryan M.

St. P. v. Saul, No. 2:19-cv-00167, 2020 WL 1672785, at *3 (D. Me. Apr. 6, 2020) (citing

20 C.F.R. § 404.1520c). The question of a claimant’s RFC is “among the issues reserved

to the commissioner,” Gilson at *2 (quoting 20 C.F.R. §§ 404.1527(d)(2)), and while an

                                            8
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 9 of 11                PageID #: 563




ALJ must consider supportability, consistency, relationship with the claimant,

specialization, and other factors in assessing medical opinions, “he or she need only explain

his or her consideration of the two ‘most important factors[,]’ supportability and

consistency, and ‘may, but [is] not required to, explain how [he or she] considered’ the

remaining three factors.” Ryan M. St. P., 2020 WL 1672785 at *3 (citations omitted).

       As the First Circuit has explained, “the ALJ must measure the claimant’s

capabilities, and ‘to make that measurement, an expert’s RFC evaluation is ordinarily

essential unless the extent of functional loss, and its effect on job performance, would be

apparent even to a lay person.’” Manso-Pizzaro, 76 F.3d at 17 (quoting Santiago v. Sec’y

of Health & Human Servs., 944 F.2d 1, 7 (1st Cir. 1991)); see also Gordils v. Sec’y of

Health & Human Servs., 921 F.2d 327, 329 (1st Cir. 1990) (ALJ is not “precluded from

rendering common-sense judgments about functional capacity based on medical findings,

so long as [she] does not overstep the bounds of a lay person’s competence and render a

medical judgment.”).

       Here, without the benefit of an expert opinion, the ALJ assessed Dr. Rogers’ test

results and not only determined that Plaintiff’s cognitive issues were not severe, but also

did not include any cognitive limitations in his assessment of Plaintiff’s RFC. This Court

has noted that where

       the evidence of Plaintiff’s mental health condition and the limitations the
       condition imposes cannot be fairly characterized as minimal, and while the
       assessment of certain physical limitations might be within a lay person’s
       competence, a person’s mental limitations often are not apparent. The
       limitations attributable to Plaintiff’s anxiety and depression cannot
       reasonably be characterized as within a lay person’s expertise.


                                             9
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 10 of 11                            PageID #: 564




Donna G. v. Saul, No. 1:18-cv-00456-DBH, 2019 WL 2648447, *3 (D. Me. June 27, 2019).

Determining the impact on Plaintiff’s RFC of her below average, mildly impaired,

moderately impaired, and severely impaired performance on various modules of the NAB-

Memory assessment also “cannot reasonably be characterized as within” the ALJ’s

expertise. Id.

          Furthermore, regardless of whether the ALJ’s assessment of the test results

constitutes a medical judgment, the mere fact that the ALJ did not account for any cognitive

limitations warrants remand. That is, because the ALJ could not supportably determine

that Plaintiff’s cognitive deficits do not constitute a severe impairment, and because the

ALJ’s RFC assessment did not include any limitations to account for the deficits, the ALJ

could not supportably rely on the vocational testimony that was based on the ALJ’s RFC.

Accordingly, the step 2 error is not harmless.4

                                              CONCLUSION

          Based on the foregoing analysis, I recommend the Court vacate the administrative

decision and remand the matter for further proceedings.

                                                 NOTICE

                  A party may file objections to those specified portions of a magistrate
          judge’s report or proposed findings or recommended decisions entered
          pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
          court is sought, together with a supporting memorandum, within fourteen (14)
          days of being served with a copy thereof. A responsive memorandum shall
          be filed within fourteen (14) days after the filing of the objection.




4
    Because I have determined that remand is warranted, I have not addressed Plaintiff’s other arguments.
                                                     10
Case 2:20-cv-00132-GZS Document 21 Filed 03/05/21 Page 11 of 11                PageID #: 565




             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.
                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 5th day of March, 2021.




                                             11
